UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
-------------------------------------------------------
                                                      :
DR. ARIEL ROSITA KING, et al.,                        :         CASE NO. 11-CV-1124
                                                      :
                  Plaintiffs,                         :
                                                      :
vs.                                                   :         OPINION & ORDER
                                                      :         [Resolving Doc. No. 49]
THE DISTRICT OF COLUMBIA, et al., :
                                                      :
                  Defendants.                         :
                                                      :
-------------------------------------------------------

JAMES S. GWIN,1/ UNITED STATES DISTRICT JUDGE:

        Plaintiffs Ariel Rosita King and Margo King move the Court under Federal Rule of Civil

Procedure 60(a) to correct purported errors in the Court’s July 18, 2012, Opinion and Order.2/

Defendants opposed the motion.3/ For the reasons below, the Court DENIES the motion.

                                                I. Background

        In 2009, Ariel King brought an action against her husband, Michael H. Pfeiffer, in the

Domestic Relations Branch of the Superior Court of the District of Columbia (the “D.C. Family

Court”).4/ She alleged that Pfeiffer was medically neglecting their daughter, “Alma,” who was

almost six years old and lived with Pfeiffer.5/ The D.C. Family Court found that King failed to show


        1/
          The Honorable James S. Gwin of the United States District Court for the Northern District of Ohio, sitting
by designation.
        2/
          Doc. 45.
        3/
          Doc. 52.
        4/
          Doc. 33 at 26-35.
        5/
          Id. at 29.

                                                          -1-
Case No. 1:11-CV-1124
Gwin, J.

Pfeiffer medically neglected Alma, and it denied King’s requested relief.6/ Continuing to seek

medical intervention for Alma, King and her mother Margo brought this action on June 17, 2011,

against various individuals, agencies, and the District of Columbia.7/ The Kings contested the D.C.

Family Court ruling by asserting nine causes of action under District of Columbia law, federal

statutes, the United States Constitution, the Vienna Convention on Consular Relations, and the

United Nations Convention on the Rights of the Child.8/ On July 18, 2012, the Court found that the

Kings, as a noncustodial parent and grandparent, did not have standing to sue on Alma’s behalf, and

had not stated viable claims on their own behalf.9/ Thus, the Court granted the Defendants’ motion

to dismiss.10/

        On July 18, 2012, the Kings appealed this Court’s ruling to the United States Court of

Appeals for the District of Columbia Circuit.11/ On March 1, 2013, the DC Circuit affirmed the

Court’s ruling.12/ Now, the Court considers the Kings’ Rule 60 motion.13/

                                           II. Legal Standard

        As a threshold matter, the Court construes the Kings’ motion as a Rule 59(e) motion. The

Kings say that their motion is a Rule 60(a) motion.14/ But, Rule 60(a) allows a district court to revise

a ruling to correct “a clerical mistake or a mistake arising from oversight or omission.”15/ These



        6/
          Id. at 34.
        7/
          Doc. 1.
        8/
          Doc. 29; Doc. 45 at 2-3.
        9/
          Id.
        10/
           Id.
        11/
           Doc. 47.
        12/
           King v. District of Columbia, No. 12-7066, Document #1422980 (D.C. Cir. March 1, 2013).
        13/
           Id.
        14/
           Doc. 49 at 1.
        15/
           Fed. R. Civ. P. 60(a).

                                                     -2-
Case No. 1:11-CV-1124
Gwin, J.

errors come from “pure inadvertence, rather than a mistaken exercise of judgment.”16/ Here, the

Kings’ motion identifies purported errors of analysis, not clerical errors. Thus, the Court construes

it as a motion brought under Rule 59(e).17/

       Under Rule 59(e), a district court may grant a motion to alter or amend a judgment in light

of “an intervening change of controlling law, the availability of new evidence, or the need to correct

a clear error or prevent manifest injustice.”18/ Granting such a motion is an unusual measure.19/

Parties should not take a Rule 59(e) motion as “an opportunity to reargue facts and theories upon

which a court has already ruled.”20/

                                              III. Analysis

       Of the four potential reasons to grant a motion for reconsideration, the Kings rely on only

clear errors of law. They do not assert any change in controlling law, evidence not previously

available, or need to prevent manifest injustice. Yet, they make no new legal arguments. Instead,

they reiterate the same interpretations of D.C. family law that they had already offered in earlier

filings.21/ The Court again rejects these arguments, and in light of the D.C. Circuit’s decision, sees

no other basis for finding a clear error of law.

       First, the Court will not reconsider its application of D.C. family law. The Kings say that

because the D.C. Family Court erred in recognizing Pfeiffer’s custody, several of the statutes cited

in this Court’s Order are not applicable.22/ But, the Court has already made it clear that it finds no

        16/
            Lowe v. McGraw-Hill Cos.,361 F.3d 335, 341 (7th Cir. 2004).
        17/
            The Kings acknowledge in a footnote that Rule 59(e) is appropriate. Doc. 54 at 4 n. 8.
         18/
            Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996) (per curiam).
         19/
            Id.
         20/
            Fresh Kist Produce, LLC v. Choi Corp., 251 F. Supp. 2d 138, 140 (D.D.C. 2003); accord Lincoln v.
Billington, No. 98-5242, 1998 WL 796424 (D.C. Cir. Oct. 29, 1998).
         21/
            Doc. 34 at 10-12.
         22/
            Doc. 49 at 2-5.

                                                    -3-
Case No. 1:11-CV-1124
Gwin, J.

constitutional basis to second-guess the D.C. courts on matters of domestic relations.23/ The Kings

also argue that the Court’s reading of Foretich v. Glamour, 741 F.Supp. 247 (D.D.C. 1990), “directly

conflicts with any plain reading of that case.”24/ But, the Court disagrees. Because the Court has

already ruled on these questions, and because the D.C. Circuit affirmed the Court’s ruling, the Court

will not consider the Kings’ legal arguments again.25/

        Second, the Kings argue that this Court relied too heavily on the D.C. Family Court’s

findings of fact.26/ Specifically, the Kings dispute when and how Dr. Ariel King failed to gain

emergency custody of Alma, the extent to which she “initiated” Child Protective Services

investigations, and whether Alma’s diagnosis is attributable to medical experts.27/ But, the Court is

unable to find any meaningful conflict between the facts in the Order and the facts described by the

Kings.28/ Thus, the Court determines that there is no basis for finding a clear error of law.

        Third, the Kings ask the Court to remove the reference to Alma’s “custody” from the first

sentence of the Order to clarify that Alma’s custody is not at issue in this case.29/ But, the sentence

does not imply that custody is at issue. Thus, the Court declines to alter its Order.

                                                 III. Conclusion

        For the reasons above, the Court DENIES the Kings’ motion.



         23/
           Doc. 45 at 4-5.
         24/
           Doc. 49 at 6.
        25/
           See Fresh Kist, 251 F. Supp. 2d at 140.
        26/
           Doc. 49 at 7-10.
        27/
           Id.
        28/
           The Kings also take issue with the Court’s account of emergency custody proceedings in the D.C. Family
Court. They correctly point out that the 2009 ruling cited in the Order denied other injunctive relief, not custody. But,
the 2009 ruling indeed concluded the Family Court proceeding in which Ariel King twice unsuccessfully sought
emergency custody. Doc. 33 at 28. Moreover, the Kings do not explain why any added precision would matter, or how
the Court’s characterization creates a manifest injustice.
        29/
           Doc. 49 at 11.

                                                          -4-
Case No. 1:11-CV-1124
Gwin, J.

      IT IS SO ORDERED.



Dated: March 13, 2013           s/       James S. Gwin
                                JAMES S. GWIN
                                UNITED STATES DISTRICT JUDGE




                          -5-